Exhibit 99.1JOINT FILER INFORMATIONThis statement on Form 3 is filed by the CB Healthcare Fund, L.P. and CB Health Ventures, L.L.C. The principal business address of each of the reporting persons is 800 Boylston Street, Suite 1585, Boston, MA 02199. The reporting persons disclaim beneficial ownership of the securities listed herein except to the extent of their pecuniary interests therein.Designated Filer: CB Healthcare Fund, L.P.Issuer and Ticker Symbol:IPC The Hospitalist Company, Inc. ("IPCM")Date of Event Requiring Statement:January 24, 2008CB HEALTHCARE FUND, L.P.By: CB Health Ventures, L.L.C.its sole General PartnerBy: /s/ Frederick R. BlumeFrederick R. Blume, ManagerCB HEALTH VENTURES, L.L.C.By: /s/ Frederick R. BlumeFrederick R. Blume, Manager
